Citation Nr: 0425877	
Decision Date: 09/20/04    Archive Date: 09/29/04

DOCKET NO.  03-13 641	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
chronic intermittent low back strain.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus with chronic foot pain.

3.  Entitlement to service connection for a right hand 
disorder.

4.  Entitlement to service connection for a right eye 
disorder.

5.  Entitlement to service connection for an upper back 
disorder.

6.  Entitlement to service connection for a shin disorder.

7.  Entitlement to service connection for bilateral 
onychomycosis claimed as residual of frostbite.

8.  Entitlement to service connection for sinusitis and 
chronic rhinitis.

9.  Entitlement to an effective date earlier than August 30, 
2002 for the grant of a 30 percent evaluation for service-
connected pseudofolliculitis barbae of face and neck. 


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Tanya A. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty in the United States Army 
from December 1984 to December 1987.  The veteran had active 
duty for training in the Army from April 1983 to July 1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2002 and January 2003 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.






REMAND

A preliminary review of the record discloses that in July 
2004, the veteran canceled his personal hearing at the Board 
in Washington, D.C. scheduled for September 20, 2004, and 
requested a videoconference hearing.   The Board notes that 
the veteran maintains an address in St. Louis, Missouri, but 
the Lincoln, Nebraska RO has been administering his claim.    

Accordingly, the case is REMANDED to the RO for the following 
action:

The veteran should be scheduled for a 
videoconference hearing at an appropriate 
regional office before a Veterans Law 
Judge sitting at Washington, D.C. at the 
next available opportunity.

The purpose of this REMAND is to satisfy a hearing request.  
The Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	John E. Ormond, Jr. 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




